UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------X
SHARYN BILENKER,
                                            MEMORANDUM ORDER
          -against-                         18-CV-4514 (DRH)

                      Plaintiff,

BROADRIDGE FINANCIAL SOLUTIONS,
and ROBERT SCHIFELLITE,

                    Defendants.
-------------------------------X

A P P E A R A N C E S:

For the Plaintiff:
     Hartmann Doherty Rosa Berman & Bulbulia, LLC
     800 Third Avenue, 28th Floor
     New York, New York 10022
       By: Paul S. Doherty, III, Esq.
           Heather Adelman, Esq.

For Defendants:
     Epstein Becker & Green, P.C.
     250 Park Avenue
     New York, New York 10177
       By: Daniel R. Levy, Esq.
           Shira M. Blank, Esq.
           Jeremy M. Brown, Esq,

HURLEY, Senior District Judge

          Pending before the Court is Sharyn Bilenker’s

(“plaintiff” or “Bilenker”) application for a preliminary

injunction enjoining her former employer, Broadridge Financial

Solutions, Inc. (“Broadridge”), from endeavoring to enforce a

restrictive covenant contained in a restricted stock agreement

entered into between the parties.   The restrictive covenant

provides in pertinent part:

          In my position(s) with Broadridge Financial
          Solutions,  Inc.,   its  subsidiaries   and
          affiliates . . . , I participate in policy
          decisions and have access to Broadridge’s
          confidential information and trade secrets. I
          enjoy substantial compensation and benefits
          from    Broadridge   and   am    participating
          substantially in its 2007 Omnibus Award Plan,
          as amended. Since it is in Broadridge’s best
          interests that all employees in executive
          positions execute restrictive covenants (this
          “Agreement”), I agree as follows:
             1. During the period that I am a Broadridge
          employee and ending twelve months after the
          date I cease to be a Broadridge employee for
          any reason whatsoever (the “Non-Competition
          Period”), I will not . . . become . . .
          employed by . . . any person, corporation,
          partnership or other entity whatsoever . . .
          engaged   in   any  aspect   of   Broadridge’s
          businesses . . . in a capacity which is the
          same or similar to any capacity in which I was
          involved during the last two years of my
          employment by Broadridge.

(Broadridge Restrictive Covenant, dated October 2, 2017, at page

1 (DE 22-1 at page 24).)

                            BACKGROUND

          Broadridge is a public corporation which functions as

“a global financial technology services company.”   Its largest

division, Investor Communications Solutions (“ICS”), “primarily

provides communications services to banks, broker-dealers and

public companies including the distribution and management of

proxy voting and statements, annual reports and other required

financial documents.”   (Oct. 4, 2018 Bilenker Aff. (DE 22-1)at ¶

4.)

          Bilenker began working for Broadridge in January 2008

as a vice-president in its corporate strategy group.   (Id. at ¶

                                -2-
5.)   In or about November 2009, she transferred to the ICS

division.    (Id.)   In that capacity, she maintains that her role

was essentially managerial in the sense of overseeing project and

product activities as well as addressing regulatory affairs.

(Id. at ¶ 7.)

            Bilenker decided to leave Broadridge upon being

bypassed for a promotion whereupon she solicited an offer of

employment from A-Say, Inc. (“Say”), a start-up competitor of

Broadridge.    “By letter dated June 21, 2018 to Bilenker’s new

employer [viz. Say] on which Bilenker was copied, counsel for

Broadridge stated that her new position of employment would

violate the Restrictive Covenant [as earlier explained in the

June 21st communication].”     (Compl. (DE 1), at ¶ 36.) It is

Bilenker’s belief that Say “will not employ [her] until this

matter is resolved,” (Oct. 17, 2018 Bilenker Supp. Aff. (DE 32)

at ¶ 28), and she is fearful that, given its start-up status, Say

“will not be willing or able to hold the position open for [her]

until the conclusion of the full non-complete term (June 29,

2019).”    (Id.)     At present, she is between jobs doing consulting

work at $1,000 per week1.     Thus, plaintiff posits, time is of the

essence as to her preliminary injunction application.

                          POSITIONS OF PARTIES

            It is Bilenker’s position that her activities at


      1
          Bilenker’s annual base salary at Broadridge was $270,000.

                                   -3-
Broadridge did not involve trade secrets, she was not privy to

confidential client information, nor may her services be

legitimately characterized as unique or extraordinary.        Such

being the case, plaintiff posits, Broadridge has no protectable

interest justifying enforcement of the non-compete restrictive

covenant.2

             In describing the hardship she has and will continue to

endure as a result of Broadridge’s position, Bilenker proffers in

her supplemental affidavit that:

             26.   My background and expertise is in the
             shareholder communications space, and this is
             the profession that I wish to continue to be
             engaged and employed.     There are very few
             companies that specialize in shareholder
             communications, and based on Broadridge’s
             definition of a competitor, I would be
             prohibited from working for any of them. This
             would include proxy solicitors, transfer
             agents and other providers of shareholder
             services.   There are limited career options
             for someone with my background and expertise
             within the field.

             27. I will suffer personal damage beyond the
             impact of lost earnings for a year, during the
             pendency of the restrictive covenant. Because
             I am unable to work in my chosen filed, I will
             lose the opportunity for advancement, be


     2
       “New York courts have recognized four legitimate
interests that may be asserted to support a restrictive covenant:
(1) protection of trade secrets, (2) protection of confidential
customer information, (3) protection of the employer’s client
base, and (4) protection against irreparable harm where the
employee’s services are unique or extraordinary.” Cenveo Corp.
v. Diversapack LLC, 2009 WL 3169484, at *7 (S.D.N.Y. Oct. 1,
2009)(citing BDO Seidman v. Hirshberg, 93 N.Y. 2d 382, 388-
89(1999).

                                   -4-
          unable to continue to learn and grow within my
          field, losing valuable skills and knowledge,
          and   be  unable   to   continue  to   develop
          professionally.
                                   . . . .
          29. The litigation process is taxing on me,
          both financially and emotionally. While I am
          spending a great deal of money in pursuit of
          this litigation, I have also been unable to
          find comparable full-time employment and am
          unable to contribute to the support of my
          family at the level at which we had become
          accustomed.

(Oct. 17, 2018 Bilenker Supp. Aff. (DE 32)at ¶¶ 26, 27, 29.)

          In essence, Bilenker maintains that should her career

path continue to be interrupted for a year, her future prospects

will be adversely affected in a non-monetary compensable fashion.

          Broadridge contends that the true nature of Bilenker’s

duties and responsibilities while in their employ are not as she

reports but rather implicates legitimate protectable interests of

Broadridge, particularly as to trade secrets.   Being privy to

such information mandates, defendants urge, that the Court not

permit Bilenker to avoid the non-compete agreement lest Say

unfairly benefit from Broadridge’s trade secrets.

               ORAL ARGUMENT BEFORE THE UNDERSIGNED

          On October 29, 2018, the parties, after providing

voluminous, well crafted written memoranda of law and

declarations to the Court, orally argued their respective

positions.   But no testimony was elicited on that, or on any

other date and no discovery has thus far been conducted.


                                -5-
        STANDARD FOR ISSUANCE OF A PRELIMINARY INJUNCTION

          In order to obtain a preliminary injunction, “a movant

must show: (1) irreparable harm; and (2) either (a) a likelihood

of success on the merits of the claim, or (b) sufficiently

serious questions going to the merits of the case to make it a

fair ground for litigation, and a balance of the hardships

tipping decidedly in favor of the moving party.”    D.D. ex rel.

V.D. v. N.Y.C. Bd. Of Educ., 465 F.3d 503, 510 (2d Cir. 2006).

“A showing of irreparable harm is the single most important

prerequisite for the issuance of the preliminary injunction.”

Devos, Ltd. v. Jacob Record, 2015 WL 9593616, at *7 (E.D.N.Y.

Dec. 24, 2015)(quotation marks and citation omitted). “If

irreparable   harm is remote, speculative or mere possibility the

motion must be denied.”   Dorey v. Nat’l Union Fire Ins. Co., 934

F.2d 30, 34 (2d Cir. 1991).    If the movant’s injury can be

adequately compensated by money damages, injunctive relief will

not be forthcoming.   Jayaraj v. Scappini, 66 F.3d 36, 39 (2d Cir.

1995)(citing Jackson Dairy, Inc. v. H.P. Hood & Sons, Inc., 596

F.2d 70, 72 (2d Cir. 1979)).    The operative word in the last

sentence is “adequately.”

          In addressing an application for a preliminary

injunction in a non-compete context such as the one at bar,

“monetary implications are not the only factor [the] Court must




                                 -6-
consider when evaluating the hardship on the employee.3    Future

career prospects are an important factor as well.”   Int’l Bus.

Machines v. Visentin, 2011 WL 672025, *23 (S.D.N.Y. Feb. 16,

2011) (Court rejected ex-employer’s contention that the fact ex-

employee would receive his full salary from new employer during

the non-compete period eviscerated the claim of undue hardship;

the basis for that conclusion was ex-employee’s uncontradicted

testimony that “if he does not work for the next twelve months,”

he may lose his position with the new employer); see also Baxter

Int’l, Inc. v. Morris, 976 F.2d 1189, 1194-95 (8th Cir.

1992)(affirming non-enforcement of non-compete provision, in

part, because a protracted absence could alienate employee’s new

employer).

          Attention will now be focused specifically on the

information thus far presented juxtapositioned against the

necessary elements for injunctive relief to issue:

          1.   Irreparable Harm

          Absent from movant’s submissions is a detailed

recitation – as distinct from a conclusory assertion (see Oct.

17, 2018 Bilenker Supp. Aff. at ¶ 29) – of her efforts to obtain

comparable employment during the non-compete period.   It is far



     3
        In determining whether an employee non-compete agreement
is reasonable, hardship on the employee is an essential part of
the analysis. BDO Seidman v. Hirshberg, 93 N.Y.2d 382, 388-89
(1999).

                                  -7-
from self evident that such a well educated and seemingly

accomplished administrator could not find another high level

management position consistent with her experience and expertise

if she diligently sought to do so.      Simply put, Bilenker has not

established the irreparable injury prong of her application for a

preliminary injunction based on the papers submitted.      Testimony

at a hearing may cure that deficiency.

            2.   Likelihood of Success or Sufficiently Serious
                 Question Going to the Merits

            The linchpin as to the alternate “likelihood of

success” and “serious question” parts of the analysis, as gleaned

from the written submissions and oral argument, hinges upon

whether Bilenker had Broadridge trade secrets.

            What constitutes a trade secret is determined under the

law of the State of New York.     Silipos v. Bickel, 2006 WL 22650

*3 (S.D.N.Y. Aug. 8, 2006).     New York courts typically follow the

definition provided in section 757, comment(b) of the Restatement

of Torts.    That definition provides in pertinent part:

            A trade secret may consist of any formula,
            pattern, device or compilation of information
            which is used in one’s business, and which
            gives him the opportunity to obtain advantage
            over competitors who do not know . . . it.

See FNC Corp. v. Taiwan Tainan Giant Indus. Co., 730 F.2d 61, 63

(2d Cir. 1984).     The information thus far placed before the Court

presently falls short of establishing either of the two alternate

captioned prongs which, with a showing of irreparable injury, are

                                  -8-
prerequisites to the issuance of a preliminary injunction.

                   FINAL COMMENTS AND CONCLUSION

          The burden of proof in seeking the extraordinary remedy

of a preliminary injunction rests with Bilenker, an obligation,

which for the reasons indicated, she has failed to discharge

based on the written submissions.     For the Court to decide the

key issues, i.e. whether plaintiff (1) has sustained irreparable

injury and (2) possesses one or more trade secrets, testimony

needs to be taken thereby affording me an opportunity to observe

the demeanor of the witness or witnesses and, more importantly,

to benefit from the truth-seeking function of cross-examination.

Moreover, as the trier-of-fact, I anticipate I may ask some

questions for comprehension or clarification purposes.

          Counsel were told prior to the October 29th return date

of the Order to Show Cause not to bring witnesses on the theory

that the issues might be narrowed, if not resolved, absent the

need for testimony.   That possibility only partially

materialized.   Plaintiff’s assertion that she “had no idea the

Restrictive Covenant existed because” “it was buried in the

middle of the restricted stock agreement,” (Oct. 4, 2018 Bilenker

Aff. (DE 22-1) at ¶ 27), is not convincing in view of her

electronically communicated acceptance of the readily

understandable covenant on multiple occasions.     See also Oct. 29,

2018 Hearing Transcript (“Tr.) at 23:18-22.)


                                -9-
          Similarly, unconvincing is defendants’ insistence that

the time separating Broadridge’s June 21, 2018 letter to Say, and

plaintiff’s September 11, 2018 letter to the Court requesting

leave to move for a preliminary injunction, belies the claimed

need for such expedited relief.     Although a factor worthy of

consideration, it certainly is not a bar to the relief sought

given the pre-litigation settlement efforts reported by

plaintiff’s counsel and the complexity of the matter.     Also

resolvable from the written submissions is whether the

restrictive covenant suffers from overbreadth as urged by

plaintiff and is thus unenforceable.     Simply put, it does not.

Its one year non-compete provision is reasonable, Ecolab, Inc. v.

K.P. Laundry Mach., Inc., 656 F. Supp. 894, 898 (S.D.N.Y. 1987),

as is its global territorial scope given plaintiff’s

acknowledgment that Broadridge “is a global financial technology

services company.”   (Complaint, at ¶ 8; see also Tr. at 20:6-13.)

          What is not resolvable absent testimony being taken, as

explained earlier, concerns the irreparable injury issue and

whether plaintiff possess defendants’ trade secrets.     To explore

those core issues, a hearing is scheduled before the undersigned

for 10:00 a.m. on January 7, 2019.4



     4
       In the event counsel is unavailable for the scheduled
date or time, s/he shall consult with opposing counsel and
provide two alternate dates and times by letter filed on ECF on
or before November 28, 2018.              .

                                  -10-
          To the extent either or both parties desire expedited

discovery, they should contact Judge Locke for a schedule.

          SO ORDERED.

Dated: November 16, 2018
       Central Islip, New York




                                 _________________________
                                 DENIS R. HURLEY, U.S.D.J.




                                       -11-
